77 F.3d 501
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NORTEL FEDERAL SYSTEMS, INC., Appellant,v.UNITED STATES AIR FORCE, Appellee.
No. 95-1213.
United States Court of Appeals, Federal Circuit.
Nov. 13, 1995.
ORDER

1
Upon consideration of the parties' submissions in response to our order dated September 25, 1995, the Court has determined that the Air Force's May 8, 1995 termination of the relevant contract for the convenience of the government has rendered this appeal moot.   Furthermore, this Court has determined that there is an ongoing case or controversy regarding AT & T's pending petition for protest-cost reimbursement.   Accordingly,

IT IS ORDERED THAT:

2
NORTEL's appeal, No. 95-1213, from the Board of Contract Appeals opinion of February 10, 1995, is hereby dismissed without prejudice to AT & T's pending petition for reimbursement of protest costs.